PER CURIAM.
Appellant seeks review of a supplemental judgment awarding costs and attorneys’ fees incurred by the appellee property owners in inverse condemnation actions. The award includes fees for legal services in appellate courts occasioned by appellant’s efforts to resist such inverse condemnation actions and for legal services in the eminent domain proceedings which ultimately resulted from appellees’ successful inverse condemnation actions.
Our review of the record and briefs in this matter, together with the consideration of the oral arguments, leaves us with the view that the trial judge correctly entered the supplemental judgment appealed. The costs and attorneys’ fees forming the basis for such judgment were properly considered to be damages sustained by the appel-lees as a result of the taking. The award was not only justified, but required by the decisional rule found in Broward County v. Bouldin, 114 So.2d 737 (Fla.App.1959), and the more recent decision of this court *750in State Road Department v. Lewis, 190 So.2d 598 (1966).
Accordingly, the judgment appealed is affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.